Citation Nr: 0723784	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  96-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas




THE ISSUES

1.  Entitlement to service connection for claimed cancer of 
the neck glands, including as due to herbicide exposure and 
the Epstein-Barr virus.  

2.  Entitlement to service connection for claimed peripheral 
neuropathy, to include as due to herbicide exposure.  

3.  Entitlement to service connection for claimed chronic 
fatigue syndrome (CFS), to include as due to herbicide 
exposure.  

4.  Entitlement to service connection for claimed 
hypertension.  

5.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder, to include major 
depression and post-traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Steven S. Zega, Attorney



WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
April 1994 and May 1998.  

The April 1994 rating decision concerned the veteran's neck 
gland cancer claim that was initially denied by the Board in 
November 1998.  The veteran appealed this decision, but it 
was upheld in a May 2000 decision of the United States Court 
of Appeals for Veterans Claims (Court).  

Following passage of the Veterans Claims Assistance Act of 
2000, however, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) granted an unopposed motion 
for remand, and the Court subsequent withdrew its May 2000 
decision, vacated the Board's November 1998 decision and 
remanded the case to the Board for further consideration.  

Subsequently, the case was remanded by the Board in May 2002, 
October 2003 and October 2006.  During this period of time, 
the veteran has presented testimony before two different 
Veterans Law Judges of the Board.  

During his most recent January 2007 hearing, the veteran 
indicated that he would be submitting additional evidence.  
This evidence, consisting of recent VA medical records, was 
furnished by the veteran's representative on two occasions in 
February 2007.  

In accompanying letters, the representative did not 
specifically waive the veteran's right to RO review of this 
evidence but did specify that the case should be forwarded to 
the Board for its consideration.  See 38 C.F.R. § 20.1304(a) 
(regarding an appellant's right to review of additionally 
submitted evidence by the agency of original jurisdiction, 
unless waived).  

Regardless of whether the February 2007 letters from the 
veteran's representative constitute an adequate and specific 
waiver of RO review of the accompanying VA medical records, 
the Board has preliminarily reviewed these new records and 
finds no evidence therein directly relevant to the causation 
issues posed in this case or, indeed, warranting mention in 
the decision itself.  

As such, any further action under 38 C.F.R. § 20.1304(a) 
would result only in an unnecessary delay and should not 
occur in this case.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  





FINDINGS OF FACT

1.  The evidence of record shows that the veteran served on 
board the U.S.S. Vernon County and was in the waters offshore 
of the Republic of Vietnam from April 1 to April 8 of 1961; 
however, this period predated the initial spraying of Agent 
Orange in the Republic of Vietnam prior to August 10, 1961, 
as shown by service department documentation.  

2.  The veteran's cancer of the neck glands was not manifest 
in service or within one year thereafter; nor is it shown to 
be etiologically related to treatment for the Epstein-Barr 
virus in service.  

3.  The veteran is not shown to have manifested peripheral 
neuropathy in service or for many years thereafter.  

4.  The veteran is not shown to have manifested CFS in 
service or for many years thereafter.  

5.  The veteran is not shown to have manifested hypertension 
in service or for many years thereafter.  

6.  The veteran currently is not shown to have a diagnosis of 
PTSD due to any event or incident of his period of active 
service.  

7.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disorder in service or for many years 
thereafter.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by cancer of the neck 
glands is not due to disease or injury that was incurred in 
or aggravated by service, nor may it be presumed to have been 
incurred therein; nor may it be presumed to be due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

2.  The veteran's disability manifested by peripheral 
neuropathy is not due to disease or injury that was incurred 
in or aggravated by service, nor may it be presumed to have 
been incurred therein; nor may it be presumed to be due to 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).  

3.  The veteran's disability manifested by CFS is not due to 
disease or injury that was incurred in or aggravated by 
service; not may it be presumed to be due to herbicide 
exposure.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2006).  

4.  The veteran's disability manifested by hypertension is 
not due to disease or injury that was incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).

5.  The veteran does not have an innocently acquired 
psychiatric disability, to include major depression or PTSD, 
due to disease or injury that was incurred in or aggravated 
by service, nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1154, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him multiple VA 
examinations addressing the nature and etiology of the 
claimed disorders.  Moreover, there is no indication from the 
claims file of additional medical treatment for which the RO 
has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

In this regard, the Board is aware that the claims file 
contains documentation of multiple efforts to obtain medical 
documentation of the veteran from the Social Security 
Administration (SSA).  In April 2003, the veteran submitted a 
notification of change in payment of Supplemental Security 
Income (SSI) from SSA during his first hearing with the 
Board.  Subsequently, in an October 2003 remand, the Board 
requested action to obtain SSA medical records.  

Accordingly, in February 2004, a request for records was made 
by the RO to SSA.  SSA responded that its National Records 
Center did not have the veteran's folder, or SSI folders 
generally, and that the SSA jurisdictional office was in 
Fayetteville, Arkansas.  The RO therefore made a request to 
that facility later in February 2004.  In the absence of a 
response to the initial request, follow-up requests were made 
in October 2004 and July 2005.  

In August 2005, the RO received multiple VA treatment 
records, accompanied by a fax transmittal from the veteran's 
representative and several sheets from SSA stamped in May 
2002 and listing Disability Determination for SSA as the 
originating office.  

The receipt of this documentation would appear to constitute 
a response from the Arkansas SSA office.  In any event, the 
Board is fully satisfied that the RO made all necessary 
efforts to obtain SSA records, including an initial inquiry 
to the national office and three further inquiries to the 
local office.  

The Board is also satisfied that VA's duty to notify the 
veteran of the evidence necessary to substantiate his claims 
was met in a series of letters beginning on February 2004.  
By these letters, the veteran was also notified of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007) 
(any error in VCAA notification should be presumed 
prejudicial, and VA has the burden of rebutting this 
presumption).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the Federal Circuit held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the Court in Mayfield v. Nicholson, 20 Vet. App. 
537 (2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decisions.  However, those decisions were 
issued several years before enactment of VCAA.  

As indicated, corrective action as to VCAA notification has 
been taken pursuant to multiple Board remands, and the 
veteran's claims have been readjudicated multiple times and 
most recently in an April 2006 Supplemental Statement of the 
Case.  Accordingly, there remain no procedural concerns in 
view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In the present case, VA's practices in assigning disability 
ratings and effective dates were described to the veteran in 
a March 2006 letter.  Although this letter is placed out of 
sequence in the claims file, it appears to have been issued 
prior to the April 2006 Supplemental Statement of the Case.  
In any event, any possible error in the timing of this letter 
would not be prejudicial in this case, involving only service 
connection claims; with service connection cases, no 
disability rating or effective date is assigned when service 
connection is denied, as here.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. at 
430.  


II.  Service connection laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including malignant tumors, 
organic neurological disorders, cardiovascular disorders, and 
psychoses, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

Several considerations must be addressed in service 
connection cases where there are competent but conflicting 
medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

As indicated hereinabove, the veteran has predicated his 
claims concerning cancer of the neck glands, peripheral 
neuropathy and CFS on a theory of Agent Orange exposure while 
serving in the waters off the shore of the Republic of 
Vietnam.  

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  See 38 C.F.R. 
§ 3.307(a)(6)(ii).  

The question of whether service in the waters offshore of 
Vietnam during the Vietnam Era constitutes service "in the 
Republic of Vietnam" is currently the subject of litigation, 
and cases involving this question are presently subject to a 
Board-wide stay.  This matter derives from the Court's 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), which 
is currently being appealed by VA.  

Regardless of the eventual resolution of the Haas appeal, 
however, the present case would not fall into a category 
leading to favorable application of 38 C.F.R. 
§§ 3.307(a)(6)(ii) and 3.309(e).  

The documentation from the service department from August 
2004 confirms that the veteran served on the U.S.S. Vernon 
County and that the ship was located off the coast of the 
Republic of Vietnam for the period from April 1 through April 
8 of 1961.  However, the service department also notified VA 
that Agent Orange was not sprayed in the Republic of Vietnam 
until August 10, 1961, more than four months following his 
documented presence of the veteran's vessel in the waters off 
the shores of the Republic of Vietnam.  

Given that the veteran did not serve in the waters off the 
coast of Vietnam during or after the spraying of Agent Orange 
in Vietnam, there exists no further basis for ascertaining 
the applicability of 38 C.F.R. §§ 3.307(a)(6)(ii) and 
3.309(e).  

Moreover, the Board notes that CFS is not among the diseases 
listed in 38 C.F.R. § 3.309(e).  Accordingly, consideration 
of these three claims will be made only under 38 C.F.R. 
§§ 3.303, 3.307 and 3.309(a), and none of these claims will 
be stayed pursuant to the ongoing litigation of Haas.


III.  Cancer of the neck glands

During service, in July 1961, the veteran is shown to have 
been treated for complaints of chills, fever and weakness.  
At that time, he also had a throbbing headache in the 
posterior aspect of his head and was perspiring profusely.  A 
diagnosis of infectious mononucleosis was rendered, and the 
veteran was hospitalized through early August 1961.  

The subsequent treatment records do not indicate any 
recurrent or continued symptoms, and the veteran's August 
1963 discharge examination report is negative for any 
corresponding complaints or symptoms.  

The veteran's claims file is entirely negative for complaints 
of, or treatment for, symptomatology of the neck glands until 
April 1992, when he was seen by a private doctor for a left 
cervical adenopathy that had reportedly been present for 
several months, with a large hard mass in the area of the 
left jugulodiagastric lymph node.  

A fine needle aspiration biopsy of the mass revealed a 
nonkeratonizing squamous cell carcinoma.  A course of 
chemotherapy, with subsequent radiation and/or surgery, was 
recommended.  Subsequently, in August 1992, a left radical 
neck dissection, a pendoscopy, and a left tonsillectomy were 
performed.  

The veteran underwent a VA examination in January 1993, the 
report of which includes a diagnosis of a history of 
infectious mononucleosis.  Several other VA examination 
reports from the same date confirm the veteran's recent 
status postoperative left radical neck surgery.  

A VA treatment record from January 1998, primarily concerning 
the veteran's major depression, contains an Axis III 
diagnosis indicating status post squamous cell cancer of the 
head and the neck, treated in 1992 and questionably Agent 
Orange-induced.  

In September 1999, a VA doctor submitted a statement in 
support of the veteran's claims.  In this statement, the 
doctor noted that the veteran was treated for multiple 
disorders, including head and neck squamous cell carcinoma in 
1992.  The doctor concluded his statement by indicating that 
"[t]his is also compatible with Agent Orange exposure."  

In a March 2001 statement, a VA doctor noted that the veteran 
was on a ship off the shore of Vietnam and subsequently had 
head and neck squamous cell carcinoma and sensory peripheral 
neuropathy of both lower extremities and the left upper 
extremity.  

While the doctor noted that he was not familiar with all 
specifics of the case, he indicated that he wanted to bring 
this matter to the RO's attention because the veteran 
"seem[ed] like a credible individual."  It was recommended 
that a call from the RO would be helpful to explain to the 
veteran "where his case [was]" and the reason for the 
denial.  

A February 2003 VA mental health record includes an Axis III 
diagnosis of status post squamous cell cancer of the head and 
the neck, treated in 1992 and questionably Agent Orange-
induced.  

In September 2004, the veteran underwent a VA lymphatic 
conditions examination, with an examiner who reviewed the 
claims file.  At the time of this examination, the claims 
file included multiple articles concerning scientific 
evidence of a link between the Epstein-Barr virus and the 
development of carcinomas that had been submitted by the 
veteran during the pendency of this appeal.  

Preliminarily, the examiner commented on the veteran's 
"known history" of Epstein-Barr virus infection that 
occurred during service and also noted that the claims file 
review revealed that the veteran did not have evidence of 
exposure to herbicides during any period of service.  Based 
on the physical examination, the examiner rendered diagnoses 
of squamous cell carcinoma of the neck and status post 
radical neck resection.  

In discussing these diagnoses, the examiner noted that the 
veteran developed "this cancer" more than thirty years 
after having left his time in service.  Given this and the 
absence of service in any operations in the Vietnam Theater 
of War, it would not be at least as likely as not that the 
veteran's neck cancer was related to any Agent Orange 
exposure.  

Similarly, the examiner considered the possible causal 
relationship of the Epstein-Barr virus and neck cancer but 
found that it was not at least as likely as not that the 
veteran's neck cancer was related to his exposure to the 
Epstein-Barr virus.  Again, the examiner cited to the number 
of years between the infection and the development of the 
cancer in rendering this opinion.  

Also, the veteran underwent a VA skin disease examination on 
the same date in September 2004, with an examiner who 
reviewed the claims file.  This examination was focused on a 
concurrent malignant melanoma of the nose, status post 
surgical resection in May 2004.  

The examiner commented that the veteran had a known history 
of squamous cell carcinoma of the neck and a later 
development of squamous cell carcinoma in the right ear and 
left nose.  It was the opinion of the examiner that the 
squamous cell carcinoma of the nose was not at least as 
likely as not related to any illness occurring during the 
veteran's time in service.  

The report of the veteran's February 2006 VA lymphatic 
disorders examination reflects that an opinion as to whether 
the Epstein-Barr virus or Agent Orange caused his neck cancer 
could not be offered without resorting to mere speculation.  
The examiner could not find where the veteran was exposed to 
Agent Orange because he was not on land in Vietnam, and the 
Epstein-Barr virus was not found to play a causal role even 
though there were reports of a one-in-1000 chance of such 
causation.  This examination report was also based on a 
claims file review.  

In the present case, the veteran's treatment for cancer of 
the neck glands began in April 1992, more than twenty-eight 
years following his separation from service and more than 
thirty years following his treatment for mononucleosis in 
July and August of 1961.  

Several medical professionals have suggested a causal link 
between the veteran's cancer of the neck glands and exposure 
to Agent Orange in service.  These include a VA doctor's 
statement from September 1999 and several Axis III references 
in VA mental health records.  

As noted, however, the RO has conducted exhaustive 
development of service department records and has determined 
that the veteran had not served in, or off the shores of, the 
Republic of Vietnam during or after August 1961, when the 
spraying of Agent Orange in Vietnam began.  

Moreover, the cited opinions were not based on a review of 
the veteran's claims file, including the service department 
documentation, and the mental health records contain opinions 
that are purely speculative in nature.  For all of these 
reasons, the Board finds the competent medical evidence 
supporting the veteran's claim to be of extremely limited 
probative value.  

By contrast, the aforementioned September 2004 lymphatic 
conditions examination was conducted by an examiner who had 
an opportunity to review the claims file, including the 
service department documentation showing the dates of Agent 
Orange spraying and the multiple medical articles that the 
veteran submitted in support of his claim.  

Based on the examination findings, the VA examiner found no 
link between the veteran's cancer of the neck glands and 
either claimed Agent Orange exposure or the confirmed 
Epstein-Barr viral infection during service.  

Given the comprehensive nature of this examination and the 
fact that the conclusions contained in the examination report 
were based on a complete medical and service history, as 
included in the claims file, the Board finds the examination 
report and accompanying conclusions to have markedly greater 
probative value than the earlier, more supportive medical 
opinions.  The competent medical evidence of record, on 
balance, therefore does not support the veteran's claim.  

Currently, the only other evidence of record supporting the 
claim are the veteran's own lay statements, as indicated in 
his testimony from his hearings in April 2003 and January 
2007.  The veteran, however, has not been shown to possess 
the requisite medical training, expertise, or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  

Accordingly, his lay opinion cannot constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for cancer of the neck 
glands, and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



IV.  Peripheral neuropathy

A review of the veteran's service medical records reveals no 
complaints of, or treatment for, peripheral neuropathy.  

In May and June of 1992, in conjunction with treatment for 
his left neck mass, the veteran was noted by a private doctor 
to have pain in his left shoulder suggestive of spinal 
accessory nerve involvement.  

During an August 1992 VA evaluation, the veteran reported 
that his left shoulder was painful and had drooping.  He also 
noted joint pain in the right elbow for six months.  

The veteran underwent VA physical therapy in October 1992 for 
left shoulder complaints, with a functional long-term goal of 
improving active range of motion in the left shoulder to 
three-quarters of normal range.  At that time, there was 
evidence of limitation of motion of the left shoulder, and 
the veteran reported that he wanted "to touch the back of my 
head with my [left] hand again."  

A VA muscles examination report from January 1993 contains a 
diagnosis of status postoperative destruction of the left 
spinal accessory nerve, with poor function of Muscle Groups I 
and II and fair to poor functioning of Muscle Groups III and 
IV.  

VA EMG and nerve conduction studies from February 1999 
revealed a mild to moderate sensory motor polyneuropathy with 
axonal and demyelinating features, a pattern noted to be most 
commonly seen with diabetes mellitus and uremia.  The 
accompanying documentation indicates that both the upper and 
lower extremities were tested.  

In September 1999, a VA doctor submitted a statement in 
support of the veteran's claims.  In this statement, the 
doctor noted that the veteran was treated for multiple 
disorders and was recently diagnosed with sensory peripheral 
neuropathy of both lower extremities and the left upper 
extremity.  The doctor concluded his statement by noting that 
"[t]his [was] also compatible with Agent Orange exposure."  

During a June 2000 VA neurological consultation, the veteran 
reported having exposure to Agent Orange in Vietnam.  In 
rendering an assessment, the examiner noted sensory motor 
neuropathy with an unclear etiology, but "this could be 
secondary to chemotherapy, or possible toxin exposure in the 
past."  

As described, in a March 2001 statement, a VA doctor noted 
that the veteran was on a ship off the shore of the Republic 
of Vietnam and subsequently had head and neck squamous cell 
carcinoma and sensory peripheral neuropathy of both lower 
extremities and the left upper extremity.  While the doctor 
indicated that he was uncertain with all specifics of the 
case, he stated that the veteran "seem[ed] like a credible 
individual."  

In September 2004, the veteran underwent a VA neurological 
examination, with an examiner who reviewed his claims file.  
While the examination confirmed peripheral neuropathy, noted 
to be of unknown etiology, the examiner indicated that claims 
file had not revealed evidence of exposure to herbicides 
during service.  

Accordingly, the examiner determined that the current 
neurological symptoms could not be at least as likely as not 
related to any Agent Orange exposure.  

Similarly, the report of the February 2006 VA neurological 
examination indicates that the question of whether idiopathic 
polyneuropathy was a result of Agent Orange could not be 
resolved without resorting to mere speculation, as the 
examiner could not verify Agent Orange exposure.  Again, this 
examination report was based on a claims file review.  

The VA examiner reiterated his opinion in a March 2006 
addendum, in which he further indicated that he could not 
state that peripheral neuropathy began within one year of 
discharge.  

Based on this evidence, the Board finds that the facts in 
regard to the veteran's peripheral neuropathy claim parallel 
those of his neck gland cancer claim.  As with that claim, 
the file contains several somewhat supportive medical 
opinions, most of which are merely speculative in nature 
except for the September 1999 VA doctor's opinion.  

All of these supportive medical opinions, however, are not 
based on a complete medical history of the veteran, as the 
claims file does not appeared to have been reviewed by the 
treatment providers.  Also, all statements suggesting an 
Agent Orange-related link are substantially rebutted by the 
service department evidence that the veteran did not serve in 
the Republic of Vietnam, or in the waters off shore, during 
or after the period in which Agent Orange was sprayed there.  

The positive opinions are also rebutted by the report of the 
September 2004 VA neurological examination.  The examiner 
found no basis for relating current peripheral neuropathy to 
Agent Orange exposure in the absence of evidence of such 
exposure in the veteran's case, and this opinion was based on 
a comprehensive claims file review.  The absence of 
confirmation of Agent Orange exposure was also indicated in 
the February 2006 VA examination report, also based on a 
claims file review.  

Additionally, the Board notes that the veteran was never 
treated for any neurological symptoms until 1992, when he was 
first diagnosed with cancer of the neck and was found to have 
neurological involvement of the left shoulder.  

This treatment began more than twenty-eight years following 
service, and the claim of service connection for neck gland 
cancer has been denied in this same decision.  See Maxson v. 
Gober, supra; but see 38 C.F.R. § 3.310 (regarding claims 
where service connection may be granted if a nonservice-
connected disorder is causally related to a service-connected 
disorder).  

In short, the competent medical evidence contradicting the 
veteran's contentions is of markedly greater probative value 
than that supporting his claim.  Accordingly, on balance, the 
competent medical evidence of record does not support his 
claim.  

Currently, the only other evidence of record supporting the 
veteran's claim are his own lay statements, as indicated in 
his testimony from his Travel Board hearings.  Again, 
however, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion cannot constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for peripheral 
neuropathy, and this claim must be denied.  Again, 38 
U.S.C.A. § 5107(b) is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. at 55.  


V.  CFS

As noted, the veteran was hospitalized in July and August of 
1961, during service, with a diagnosis of infectious 
mononucleosis, with complaints of chills, fever and weakness.  
His August 1963 discharge examination report is negative for 
any corresponding complaints or symptoms, however.  

The claims file is entirely negative for complaints of, or 
treatment for, fatigue-related symptoms until 1992.  During 
an August 1992 VA evaluation, he noted fatigue increasing in 
the past three months.  The Board observes that such fatigue 
was reported concurrent with a course of chemotherapy for his 
neck gland cancer that had begun in May 1992.  

In February 1997, the veteran underwent a VA systemic 
conditions examination, with an examiner who reviewed his 
claims file.  The examiner also noted that he had reviewed 
the most recent medical literature regarding the claimed 
correlation between mononucleosis and CFS.  

While the VA examiner's diagnoses included those of CFS and 
status post mononucleosis, he noted that he had "reviewed 
the medical literature, read in textbooks and listened to a 
recent medical tape" and found no indication that there 
existed a correlation between mononucleosis or Epstein-Barr 
virus and the later development of CFS.  

A March 1997 VA mental health treatment record contains an 
Axis III diagnosis indicating that the veteran's CFS was 
diagnosed in 1995.  

In September 2004, the veteran underwent a VA examination, 
with an examiner who reviewed the claims file.  The examiner 
noted that the veteran had suffered destruction of his 
thyroid gland through his treatment for neck cancer, and a 
diagnosis of hypothyroidism was rendered.  

However, given that the veteran had an acute onset of 
symptoms following treatments for squamous cell carcinoma of 
the neck and subsequent destruction of his thyroid, it would 
not be at least as likely as not that the veteran's symptoms 
were related to CFS.  

The examiner noted that other clinical conditions that might 
produce similar symptoms must be excluded through evaluation 
based on history, a physical examination, and appropriate 
laboratory testing.  Here, the veteran had a known onset of 
hypothyroidism at the onset of his current symptoms, and such 
symptoms would not be at least as likely as not related to 
CFS but would be more likely a result of his hypothyroidism.  

A further VA examination was conducted in February 2006, 
again with an examiner who reviewed the veteran's claims 
file.  During this examination, the veteran reported symptoms 
beginning in 1963.  

The VA examiner stated that it was doubtful that Agent Orange 
exposure caused the veteran's symptoms if he never touched 
land in Vietnam.  While the veteran reported that his chronic 
fatigue hit him upon discharge, the examiner found that this 
disease "occur[ed] much more gradually."  

In a March 2006 addendum, the VA examiner who conducted the 
February 2006 examination rendered the opinion that it was 
not likely that the veteran's chronic fatigue was related to 
his Epstein-Barr viral infection.  

The VA examiner noted that, with mononucleosis, symptoms 
usually did not appear until four to seven weeks after 
exposure, and the disease typically runs its course within 
several weeks with no long-term sequelae.  The examiner 
further noted that the Epstein-Barr virus was not due to 
Agent Orange exposure.  

The Board has reviewed all of the above medical records and 
finds no competent medical evidence to support a link between 
CFS or any other fatigue-related disorders, such as 
hypothyroidism, and service.  

As noted, the veteran has not been shown to have been exposed 
to Agent Orange during service, and the VA examination report 
from February 1997 and the March 2006 addendum contain 
opinions based on a claims file review indicating that his 
chronic fatigue symptoms are not etiologically related to the 
mononucleosis or Epstein-Barr virus from service.  

Again, the only evidence of record supporting the veteran's 
claim is his own lay opinion, as reported in his hearing 
testimony.  As indicated, however, veteran has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  

Accordingly, his lay opinion cannot constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for CFS, and this claim 
must be denied.  Again, 38 U.S.C.A. § 5107(b) is not 
applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  




VI.  Hypertension

The Board has reviewed the veteran's service medical records 
and finds no evidence of complaints of, or treatment for, 
hypertension or elevated blood pressure.  

All in-service blood pressure readings showed systolic 
pressure well below 160mm. and diastolic blood pressure well 
below 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, 
note 1 (indicating that the term "hypertension" means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.).  

Indeed, the veteran's recorded blood pressure was that of 
100/70 at discharge from service in August 1963.  

In April 1992, at the time of initial treatment for the 
aforementioned left neck mass, the veteran was noted to be 
anxious upon examination at a VA facility.  Several blood 
pressure readings showed elevated blood pressure, with a 
finding of 198/115 circled by the examiner.  The diagnosis 
was that of hypertension, secondary to anxiety versus 
essential.  

A diagnosis of mild to moderate hypertension is included in 
the report of a January 1993 VA general medical examination.  

In September 2004, the veteran underwent a VA hypertension 
examination, with an examiner who reviewed the claims file.  
This examiner confirmed the diagnosis of essential 
hypertension but found that this diagnosis was originally 
made at the same time of initial treatment for squamous cell 
carcinoma of the neck, in 1992.  

Accordingly, the VA examiner opined that the veteran's 
current hypertension would not be at least as likely as not 
related to Agent Orange exposure in Vietnam or to any other 
medical problems incurred during service.  

Similarly, the report of the veteran's February 2006 VA 
hypertension examination indicates that hypertension was not 
caused by or a result of Agent Orange.  The etiology of the 
disease was noted to be unknown, and the examiner indicated 
that Agent Orange involvement was doubtful because the 
veteran was not on land in Vietnam.  Rather, age and genetics 
were noted to play a role.  This examination also included a 
claims file review.  

In a March 2006 addendum, the VA examiner stated that he did 
not believe that the veteran's essential hypertension was 
caused by Agent Orange or infectious mononucleosis/Epstein-
Barr virus.  

The examiner further indicated that he could not state 
without pure speculation that hypertension began at discharge 
or within one year thereafter.  

Based on this record, the Board finds no competent medical 
evidence of record tp support the veteran's claim.  The 
veteran was not treated for hypertension or even isolated 
elevated blood pressure readings in service.  

Rather, this diagnosis was first made in 1992, more than 
twenty-eight years following separation from service, and the 
only competent medical reports addressing the etiology of the 
disorder, from the September 2004 and February 2006 VA 
examinations, contain medical opinions indicating no causal 
relationship between hypertension and service.  

Again, the only evidence of record supporting the veteran's 
claim is his own lay assertions, as indicated in his hearing 
testimony.  

However, the veteran has not been shown to possess the 
requisite medical training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation.  
Accordingly, his lay opinion cannot constitute medical 
evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for hypertension, and 
this claim must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.  


VII.  Psychiatric disorder, including depression and PTSD

As the veteran's claim of service connection for a 
psychiatric disorder encompasses PTSD, the Board notes that 
VA regulations reflect that symptoms attributable to PTSD are 
often not manifested in service.  

Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

A review of the veteran's service medical records reveals no 
complaints of, or treatment for, psychiatric symptoms.  

In April 1992, at the time of initial treatment for the 
aforementioned left neck mass, the veteran was noted to be 
anxious upon examination at a VA facility.  A diagnosis of 
anxiety was rendered.  

A March 1997 VA treatment record indicates that the veteran 
was evaluated for possible PTSD and that he had reported a 
tour of approximately one month off the shore of Vietnam.  

The examiner rendered an Axis I diagnosis of depression, with 
a primary stressor of physical health problems, especially 
status post surgery for cancer.  However, the veteran's 
course of symptoms was found to not fit the prototypical 
onset of PTSD.  

A separate VA medical certificate from the same date, 
primarily addressing hypertension, does contain a diagnostic 
impression of PTSD, albeit without any further explanation.  

In September 1999, a VA doctor submitted a statement in 
support of the veteran's claims.  In this statement, the 
doctor noted that the veteran was treated for multiple 
disorders, including PTSD.  The doctor concluded his 
statement by noting that "[t]his [was] also compatible with 
Agent Orange exposure."  

In an August 2001 report, a VA psychologist noted the 
veteran's claim of PTSD secondary to Agent Orange spraying 
and stressed that he did not meet the criteria for PTSD.  The 
psychologist did, however, note that it was clear that "he 
ha[d] serious psychiatric problems which [might] yet be 
determined to be related to his service, but it [was] not at 
all clear to [him] how he could expect to be adjudicated as 
having PTSD without the defining traumatic stressor."  The 
Axis I diagnoses were those of depression by history and 
probable atypical bipolar disorder.  

The veteran underwent a VA psychiatric examination in 
September 2004, with an examiner who reviewed the claims 
file.  This examiner indicated agreement with the March 
1997's examiner's determination that the veteran's symptom 
development did not support a diagnosis of PTSD.  

The VA examiner further noted that there were few, if any, 
psychiatric symptoms prior to the 1992 neck gland cancer 
surgery, and pre-surgery worry or anxiety of being an Agent 
Orange victim "[was] not a psychiatric symptom, but [was] 
rather a rational response to possible health liabilities."  

Also, the VA examiner noted that the surgery, rather than the 
reported spraying of Agent Orange, was in the "time-position 
of the 'traumatic' event."  Moreover, the examiner indicated 
that, at the time of its use in the early 1960's, Agent 
Orange was not widely thought to be dangerous to humans, and 
"[i]t stretche[d] credulity" to suggest that such spraying, 
thought to reduce danger, could be considered a threat for 
DSM-IV purposes.  

Rather, the VA examiner suggested that the veteran was 
suffering from "a prolonged grief reaction to the loss 
sustained from the surgery in 1992," including depression, 
anger, and anxiety, and the current terminology for such an 
circumstance was adjustment disorder with mixed anxiety and 
depressed mood, chronic.  

The VA examiner did cite to the aforementioned September 1999 
letter from a VA doctor, indicating Agent Orange causation in 
several of the veteran's somatic problems, and pointed out 
that the veteran stated that this letter had never been 
rebutted, and he did not want it overlooked.  

A further VA psychiatric examination was conducted in 
February 2006, again with an examiner who reviewed the claims 
file.  This examiner rendered an Axis I diagnosis of major 
depression.  

In the absence of a detailed rationale in the February 2006 
VA examination report, the veteran's claims file was reviewed 
by a different VA psychiatrist for an addendum in February 
2006.  

This psychiatrist concurred with previous treatment providers 
"against the presence of" PTSD.  While the reported 
spraying of Agent Orange was noted to be quite traumatic, the 
psychiatrist did not find this to be an absolute life-
threatening event sufficient to lead to PTSD.  The veteran 
was noted to clearly suffer from severe depression, which was 
"a direct result of his physical condition."  

The psychiatrist added that, if the veteran's physical 
disorders were found to be service connected due to Agent 
Orange exposure, then certainly the depression was a direct 
result of that service-connected physical illness.  

Upon reviewing the medical and other mental health records, 
the Board first finds that the evidence of record 
overwhelmingly does not support a diagnosis of PTSD.  

This diagnosis is briefly mentioned in a VA medical record 
from March 1997 and the September 1999 VA doctor's statement.  
In both cases, no supporting rationale was offered, and there 
was no indication of a review of veteran's claims file and 
the medical and service department records contained therein.  

By contrast, the VA examination report from September 2004 
and the addendum from February 2006, both based upon a claims 
file review, indicate that the veteran clearly suffered from 
a psychiatric disorder, characterized as both an adjustment 
disorder and major depression, but the criteria for a 
diagnosis of PTSD had not been met.  

The Board is aware that the September 2004 and February 2006 
reports are somewhat different in emphasis.  

The examiner from September 2004 expressed skepticism about 
the traumatic effects of Agent Orange exposure, whereas the 
psychiatrist who offered the February 2006 addendum noted 
that such exposure was obviously quite traumatic but 
insufficient to support a PTSD diagnosis.  

As noted, however, there is extensive service department 
development indicating that the veteran was not in Vietnam or 
even in the waters outside Vietnam except prior to the 
spraying of Agent Orange.  

In the absence of a finding of PTSD, the Board has considered 
whether a current psychiatric disorder other than PTSD might 
be of service onset.  The claims file, however, is entirely 
devoid of evidence relating such a disorder, now confirmed by 
the record through multiple diagnoses, to service.  

The veteran's first treatment for any psychiatric 
symptomatology, namely anxiety, arose in 1992, more than 
twenty-eight years following service.  The only competent 
medical evidence of record addressing the etiology of the 
current disorder reflects that it is related to the veteran's 
physical problems, notably his cancer treatment.  

As indicated, however, the Board has determined that service 
connection is not warranted for any of those physical 
disorders, thus precluding application of the secondary 
service connection provisions of 38 C.F.R. § 3.310.  

Again, the only other evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in the 
testimony from his hearings, but he has not been shown to 
possess the requisite medical or mental health training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion cannot constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.  

Overall, the preponderance of the evidence is against the 
veteran's claim of service connection for a psychiatric 
disorder, to include depression and PTSD, and this claim must 
be denied.  Again, 38 U.S.C.A. § 5107(b) is not applicable in 
this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. at 55.  



ORDER

Service connection for cancer of the neck glands, including 
as due to herbicide exposure and the Epstein-Barr virus, is 
denied.  

Service connection for peripheral neuropathy, to include as 
due to herbicide exposure, is denied.  

Service connection for CFS, to include as due to herbicide 
exposure, is denied.  

Service connection for hypertension is denied.  

Service connection for an innocently acquired psychiatric 
disorder, to include major depression and PTSD, is denied.  


_________________________                               
__________________________
      MICHAEL D. LYON	  	          STEPHEN L. 
WILKINS
       Veterans Law Judge, 	                                                 
Veterans Law Judge,
  Board of Veterans' Appeals	                                       
Board of Veterans' Appeals


___________________________
CHERYL L. MASON
Chief Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


